Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The disclosure is objected to because of the following informalities:  Firstly, with respect to Formulas 1 and 2, the font of the text, especially with respect to the variables, is too small to allow clear reading of the formulas.  Secondly, with respect to lines 8-10 of page 4, the multiple occurrences of the language, “integer or 1 or greater”, are incorrect.  Thirdly, with respect to lines 16 and 17 of page 7, the multiple occurrences of the language, “integer or 1 greater”, are incorrect.  Fourthly, the language within line 8 of page 4 is improper, because Formula 2 does not contain y’ or z’. 	.  
Appropriate correction is required.
3.	Claims 3 and 5 are objected to because of the following informalities:  With respect to Formulas 1 and 2, the font of the text, especially with respect to the variables, is too small to allow clear reading of the formulas.
Appropriate correction is required.
4.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, when the amphoteric ion based polymer is hydroxyl functional, it is not mutually exclusive from the OH group-containing polymer; therefore, under this circumstance, it is unclear if the claims mandate two different polymers, one 
Secondly, with respect to claim 5, the multiple occurrences of the language, “integer or 1 or greater”, are incorrect.
Thirdly, with respect to claim 5, the language with respect to y’ and z’ is incorrect, because Formula 2 does not contain these variables.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 6-8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/073039 A1.
	WO 2019/073039 A1 discloses a composition comprising an anionic polyurethane comprising a polymeric polyol and polyisocyanate and an amphoteric polymer.  See abstract; page 2, lines 20 and 21; page 4, lines 20+; page 5, lines 30+; page 6; page 9, lines 20-23; page 10, lines 38+; and page 11.  The composition forms a film when applied to a hair substrate.
7.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/RABON A SERGENT/Primary Examiner, Art Unit 1765